Citation Nr: 1236776	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  09-06 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to a service connected left deviated septum.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service from April 1991 to May 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Buffalo, New York Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, granted the Veteran's claim for PTSD and assigned an initial 10 percent rating.  In addition, his claim for service connection for sleep apnea was denied.

A review of the Virtual VA paperless claims processing system reveals VA treatment notes dated through March 2012.

In September 2010, subsequent to the issuance of the February 2009 statement of the case (SOC), the Veteran submitted evidence pertinent to the claims on appeal. This evidence was accompanied by a waiver of RO consideration.  See 38 C.F.R.    § 20.1304 (2011).  A letter identical in content to a September 2010 letter was submitted by the Veteran in November 2010.  A waiver of RO consideration is not required for this November 2010 letter as it was duplicate evidence.


FINDINGS OF FACT

1.  The Veteran's PTSD was manifested as irritability, increased vigilance, an exaggerated startle response, mild social anxiety and intermittently impaired memory throughout the course of the appeal; the record was negative for occupational impairment and social impairment with occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks, depressed mood, anxiety, suspiciousness or panic attacks.

2.  The evidence is in equipoise as to whether there is a nexus between the Veteran's service connected left deviated septum and his obstructive sleep apnea.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.126, 4.130, 9411 (2011).

2.   Resolving all reasonable doubt in favor of the Veteran, the criteria for the establishment of service connection for obstructive sleep apnea as secondary to a service connected left deviated septum have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

The instant appeal arises from disagreement with the initial rating following the grant of service connection for PTSD.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Court of Appeals for Veterans Claims (CAVC) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements are appropriately addressed under the notice provisions of 38 U.S.C. §§ 5104 and 7105.  Hartman, supra.

Where a claim has been substantiated after the enactment of the VCAA, a veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008). There has been no allegation of prejudice in this case with regard to the instant claim.

Given the Board's favorable disposition of the Veteran's claim for service connection for obstructive sleep apnea, the Board finds that all notification and development actions needed to fairly adjudicate that appeal have been accomplished.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the instant claim.  The evidence of record includes the service treatment records, VA treatment records, various private treatment records and the VA examination reports.  The Veteran has not alleged that his PTSD has worsened since his last VA examination.  In a February 2008 private intake evaluation, the Veteran reported that he was not using VA for medical care.  The Veteran also has not identified other private providers nor has he completed the appropriate authorization forms to allow VA to obtain any such records.  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.  38 C.F.R.            § 3.159(c)(1).

Moreover, the VA examination report and the medical records may be accepted as adequate reports of examination of the Veteran, without further VA examination.  38 C.F.R. § 3.326.  These medical reports provide evidentiary information that speaks directly to the Veteran's subjective complaints as well as to the objective findings found on evaluation, and they represent the actual evaluation results of the Veteran's participation in those clinical studies.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate his claim for increase. 

Initial Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

PTSD is evaluated under VA's General Rating Formula for Mental Disorders. Under the formula, a 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress or symptoms which were controlled by medication.  A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, 9411.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, 9411.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities. Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan, the Court upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan, supra at 444.

GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

A GAF of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  A GAF of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31 to 40 signifies some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., where a depressed man avoids friends, neglects family, and is not able to work).  DSM-IV; 38 C.F.R. §§ 4.125, 4.130.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




PTSD Claim

An August 2008 VA psychological examination reflected the Veteran's reports that he used marijuana daily to reduce his physical pain and, at times, to quell some PTSD-related distress.  He experienced nightmares about four times per year, occasional intrusive thoughts and recollections which might cause some mild disruption in his focus and concentration.  There were also occasional flashbacks, with the primary trigger being unexpected loud noises, which can be severe and disruptive.  He had mild social anxiety as he was uncomfortable in large crowds and constantly watched his back.  He briefly self-isolated in his basement when he felt some mild irritability as he did not want to displace it on his wife or children.  Other symptoms included hypervigilance at home and an exaggerated startle response.  A history of psychiatric hospitalizations, suicide attempts, suicidal ideations, homicidal ideations or the use of psychotropic medications were denied.  There was no evidence of severe emotional detachment, psychic numbing or estrangement from others.  He also experienced sleep disturbances which the examiner attributed to his sleep apnea and neck pain rather than his PTSD.

Mental status examination conducted by the August 2008 VA examiner found the Veteran to be fully cooperative with good eye contact and intact sensorium.  Mood was pleasant and euthymic and affect was appropriate with a full range noted.  He was fully oriented.  Speech was relevant, coherent and productive.  His hygiene and grooming were noted to be good and his attire was causal, neat and appropriate.  Thought processes were rational and goal-directed.  There was no evidence of hallucinations, delusions, specific obsessions, compulsions, phobias, ritualistic behaviors, depression, mania or psychosis.  Short-term memory and concentration skills were intact with no marked impairments noted.  His overall impulse control was generally good as gets "short" two or three times per week with his family, but this was not severe.  The examiner opined that the Veteran presented as intelligent, motivated and generally well-functioning and that he experienced mild PTSD symptoms. His level of personal and social adjustment was mildly impaired due to such symptoms as episodic intrusive thoughts, mild social anxiety and hypervigilance.  These symptoms caused some mild disruptions in his ability to enjoy daily activity but did not markedly disrupt his work performance.  In addition, his symptoms did not result in marked impairments in his basic competence for maintaining himself independently or carrying out the activities of daily living.  A GAF of 75 was assigned following this examination and a review of the Veteran's claims file.

A September 2008 Vet Center Intake reflected the Veteran's complaints of persistent thoughts about death and dying with regards to his family, impulse control issues when he did not use marijuana, lack of interest and motivation in going to work and nightmares.  He also reported being cautious of locking his doors at night and "always" worried about someone getting into the house.  He had been married for seven years, with a reportedly good relationship, and that he had two young children.  In addition, the Veteran reported that his significant cannabis use may be related to his lack of motivation or interest in attending work.  Mental status examination found the Veteran to be oriented to time, person and place with a friendly and cooperative manner.  Speech was appropriate, appearance was neat, affect was flat and blunted and motor activity was related and at ease.  Memory function was impaired and judgment was fair.  There was no evidence of delusions, hallucinations or disorganized thinking.  Suicidal and homicidal thoughts were denied.  Following this examination, a diagnosis of PTSD, mild type, was made.

A November 2008 Vet Center treatment note indicated that the Veteran's file was been closed as he was non-complaint with treatment and had not scheduled an appointment.

A December 2008 statement from B. S., who had been deployed with the Veteran, indicated that he had observed the Veteran ducking for cover when unexpected noises occurred, sitting in specific areas with views of the entrances and exits, depression, anxiety and impaired judgment.  He had an exit plan in place when attending events in public.  He had told the author of his reoccurring nightmares.  In addition, the author was a customer of the Veteran's, and had noticed a drop in his work performance over the past few years due to a loss of memory and inattention to detail.

In considering the General Rating Formula for Mental Disorders, as well as the Veteran's subjective complaints and the clinical evidence, of record, the Board finds that the Veteran's PTSD most closely approximated the current 10 percent rating during the course of this appeal.  The clinical evidence was negative for, and the Veteran has not alleged, depression, anxiety (other than mild social anxiety) , suspiciousness or panic attacks.  Although short-term memory was found be intact during the August 2008 VA examination, memory function was found to be impaired in a September 2008 Vet Center evaluation; the nature of this impairment was not specified.  A December 2008 lay statement also suggested that there was some impairment in memory.  He, however, maintained full-time employment in commission sales.  In addition, he reported that his marriage was good in a September 2008 Vet Center evaluation.  While the Veteran reported sleep impairments, the August 2008 VA examiner attributed these impairments to his sleep apnea and neck pain rather than his PTSD.  The Veteran reported that he occasionally self-isolated in the basement while irritable to avoid lashing out on his family.  The December 2008 lay statement described how the Veteran made an exit plan while in public and sat in areas with specific views of the entrances and exits, suggesting that he does socialize.  The August 2008 VA examiner also described the Veteran's mild social anxiety and that he preferred to finish his shopping quickly, also suggesting that he does socialize.  Although the December 2008 letter suggests that the Veteran's symptoms included depression and impaired judgment, no evidence of depression was found on examination while objective examination found his impulse control and judgment to be intact.

The August 2008 VA examiner indicated that the Veteran's personal and social adjustment were mildly impaired and that his ability to enjoy daily activities were mildly disrupted by his PTSD symptoms while there was no marked disruption in work performance or marked impairments in his activities of daily living.  Both the August 2008 VA examiner and the September 2008 Vet Center provider found the Veteran's PTSD symptoms to be mild.  The assigned GAF was 75, suggesting no more than mild impairment.  Carpenter, supra.  Accordingly, a rating in excess of 10 percent is not warranted for any period during the course of the appeal.  38 C.F.R. §§ 4.125, 4.130, 9411.

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular consideration when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

The Veteran's PTSD manifested as irritability, increased vigilance, an exaggerated startle response, mild social anxiety and intermittently impaired memory.  There were no symptoms reported outside the rating schedule.  An August 2008 VA examiner found that the Veteran's symptoms did not result in a marked disruption of work performance.  The Veteran has not alleged, and the record has not demonstrated, marked interference with employment.  Hence, referral for consideration of an extraschedular rating is not warranted.

The Veteran has reported working full-time as a commissioned sales person throughout the course of this appeal.  Further consideration of a TDIU is not warranted as the Veteran is currently employed.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (TDIU is a part of an increased rating or initial rating only when there is evidence of unemployability).

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

However, the reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service, both of which generally require competent medical evidence.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521  (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464  (1996).
  
Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service connected condition.  See 38 C.F.R.     § 3.310.  Service connection is possible when a service connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to incorporate the Court's decision in Allen, except that VA will not concede aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service connected disability.  38 C.F.R. § 3.310(b). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Obstructive Sleep Apnea Claim

A March 1991 service entrance examination was negative for any relevant abnormalities and the Veteran denied frequent trouble sleeping in an accompanying Report of Medical History (RMH).  In October 1992, the Veteran reported that he had been hit in the nose during a physical confrontation, causing it to bleed.  An assessment of a subdural hematoma (SDH) ecchymosis (internal) was made.  An undated Memorandum signed by the Veteran indicated that he did not desire a separation examination and such an examination was not conducted.  The remaining service treatment records were negative for complaints, treatments or diagnoses related to obstructive sleep apnea.

An April 2008 summary from Dr. H. M., the Veteran's private internist, indicated that the Veteran was being treated for sleep apnea and that he had an asymmetric nose.  He had reported a previous trauma to the nose while in service.  He did have a deviated septum of the nose to the left, with some airway obstruction through the left nares.

A May 2008 VA polysomnography report indicated that the Veteran had mild obstructive sleep apnea.

A July 2008 VA treatment note indicated that a continuous positive airway pressure (CPAP) mask had been ordered for the Veteran.

A September 2010 opinion from Dr. H. M. indicated that the Veteran had fractured his nose during service after being struck during maneuvers.  This incident resulted in a deviated septum.  Since that time, he had experienced heavy snoring and had been treated for sleep apnea.  He had difficulty wearing his mask and breathing due to his deviated septum, particularly breathing through his left nostril.  It was therefore more likely than not that his sleep apnea was due, in part, to his deviated septum which was caused by the fracture of his nose that was sustained during maneuvers in service.

A November 2010 opinion from Dr. H. M. was identical in content to the September 2010 opinion.

A March 2012 VA consultation note indicated that a mask was ordered for the Veteran's CPAP machine.

The Veteran has a current disability as he has been diagnosed with obstructive sleep apnea.  In order for this current disability to be recognized as service connected, the evidence must establish a link between this condition and the Veteran's active duty service or a service connected disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307, 3.309, 3.310; Shedden and Hickson, supra.  

The September 2010 private opinion from Dr. H. M. attributed the Veteran's obstructive sleep apnea to his service connected left deviated septum, which was sustained by a trauma during service.  This opinion was accompanied by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (an opinion that contains only data and conclusions is entitled to no probative weight.)  Although the provider did not indicate that he had reviewed the Veteran's claims file, he accurately reported the Veteran's medical history, namely that he sustained a trauma to the nose during service.  No other opinion regarding the etiology of his obstructive sleep apnea has been obtained.

There is competent and credible evidence with regard to whether there is a nexus, which consists of the September 2010 private opinion.  As the evidence is at least in equipoise, and resolving all doubt in the Veteran's favor, entitlement to service connection for obstructive sleep apnea as secondary to service connected left deviated septum is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102.   


ORDER

Entitlement to an initial rating in excess of 10 percent for PTSD is denied.

Entitlement to service connection for obstructive sleep apnea as secondary to a service connected left deviate d septum is granted.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


